DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-4 and 11-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Puno et al. (US 2005/0165408 A1).
Claim 2. Puno et al. disclose a method of inserting an implant in the intervertebral disc space between two adjacent vertebrae, the method comprising the steps of: attaching a distal end of an engagement body (spreader 60) to the implant (implant 160), a proximal end of the engagement body connected with a handle portion (handle 46) such that the implant is disposed between superior and inferior distraction rails (upper guide member 120 and lower guide member 100) extending distally from the handle portion; and rotating the handle portion about an axis to cause translational movement of the engagement body along the axis to force distal ends of the rails apart from one another (see paras. 0033, 0035, and 0036 and Figs. 15-18) (Figs. 1-18).  
Claim 3. Puno et al. disclose wherein the step of rotating causes the distal ends of the rails to each pivot with respect to a proximal end of the handle (see paras. 0033, 0035, 0036, and 0039 and Figs. 15-18) (Figs. 1-18).  
Claim 4. Puno et al. disclose inserting the implant into the disc space by rotating the handle portion such that the implant passes distally between the rails and into the disc space (see paras. 0033, 0035, and 0036 and Figs. 15-18) (Figs. 1-18).  
Claim 11. Puno et al. disclose positioning distal ends (distal ends 106 and 126) of the distraction rails within the intervertebral disc space (see Fig. 15) (Figs. 1-18).  
Claim 12. Puno et al. disclose wherein the step of rotating actuates the rails to cause distraction of the disc space (see paras. 0033, 0035, and 0036 and Figs. 15-18) (Figs. 1-18).  
Claim 13. Puno et al. disclose engaging a stop (wing 64) extending superiorly from a superior surface or inferiorly from an inferior surface of the engagement body to one of the adjacent vertebral bodies (see para. 0054 and Figs. 17 and 18) (Figs. 1-18).  
Claim 14. Puno et al. disclose wherein the stop is adjacent a distal engagement surface (surface with receptacle 76) of the engagement body (see Fig. 4) (Figs. 1-18).  
Claim 15. Puno et al. disclose wherein the stop has a height greater than a height of the implant (see Fig. 9) (Figs. 1-18).  
Claim 16. Puno et al. disclose wherein the step of engaging the stop contacts a proximal face of the adjacent vertebra to prevent over insertion of the implant (see para. 0054 and Figs. 17 and 18) (Figs. 1-18).  
Claim 17. Puno et al. disclose wherein the step of attaching includes threading a rod (distal end 144) extending from the engagement body into a corresponding aperture in the implant (see para. 0044) (Figs. 1-18).  
Claim 18. Puno et al. disclose wherein the step of attaching further includes engaging a tab (adapter 80) extending from a distal engagement surface of the engagement body with a recess in the implant (Figs. 1-18).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Puno et al. (US 2005/0165408 A1) in view of Michelson (US 2002/0099376 A1).
Puno et al. fail to disclose inserting an anchor into engagement with the implant and an adjacent vertebra (claim 5) and sliding a tamp along the engagement body in contact with the anchor to force the anchor into engagement with the implant and the adjacent vertebra (claim 6).
	Michelson teaches inserting an anchor (bone screw 128) into engagement with an implant (implant 100) and an adjacent vertebra to secure the implant to the vertebra (see para. 0041) and sliding a tamp (tool 184) along an engagement body (blocker 174) in contact with the anchor to force the anchor into engagement with the implant and the vertebra (Figs. 9-11).  
	It would have been obvious to one of ordinary skill in the art before the invention was made to modify the method of Puno et al. by inserting an anchor into engagement with the implant and an adjacent vertebra (claim 5) and sliding a tamp along the engagement body in contact with the anchor to force the anchor into engagement with the implant and the adjacent vertebra (claim 6), as suggested by Michelson, in order to ensure that the implant is secured to the vertebra, which would prevent unwanted movement of the implant after the surgical procedure.
Claims 5 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Puno et al. (US 2005/0165408 A1) in view of Raiszadeh et al. (US 8,083,796 B1).
Puno et al. fail to disclose inserting an anchor into engagement with the implant and an adjacent vertebra (claim 5) and cutting an entryway into the adjacent vertebra for the anchor by sliding a cutter along the engagement body and piercing the adjacent vertebra (claim 10).
Raiszadeh et al. teach inserting an anchor (keel structure 36) into engagement with an implant (implant 10) and an adjacent vertebra to secure the implant to the vertebra and stabilize the position of the implant within the disc space (see col. 8, ll. 21-40) and cutting an entryway into the adjacent vertebra for the anchor by sliding a cutter (blades 450) along an engagement body (blade holders 453) and piercing the adjacent vertebra, wherein the cutter interacts with a trial implant (trial sizer 411) that is used to determine the appropriate size implant (see col. 4, ll. 19-30) (Figs. 39-42C).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the method of Puno et al. by inserting an anchor into engagement with the implant and an adjacent vertebra (claim 5) and cutting an entryway into the adjacent vertebra for the anchor by sliding a cutter along the engagement body and piercing the adjacent vertebra (claim 10), wherein the cutter interacts with a trial implant, as suggested by Raiszadeh et al., in order to ensure that the implant is appropriately sized, the implant is secured to the vertebra, and the position of the implant is stabilized within the disc space.
Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Puno et al. (US 2005/0165408 A1) in view of Paltzer (US 2006/0129238 A1).
Puno et al. fail to disclose attaching a distal end of a trial body to a trial implant, connecting a proximal end of the trial body to the handle portion such that the trial implant is disposed between the superior and inferior distraction rails, rotating the handle portion about the axis to cause translational movement of the trial body along the axis to force the distal ends of the rails apart from one another (claim 19), and selecting the trial implant from a plurality of differently sized and shaped trial implants for attachment to the trial body (claim 20).
Paltzer teaches attaching a trial implant (trial spacer member 160) to an inserter (inserter 200) in the same manner as attaching an implant (implant 10) to the inserter (see para. 0092), wherein the trial implant is selected from a plurality of differently sized and shaped trial implants (see para. 0076) for attachment to the inserter, wherein the trial implant can be used to determine the proper implant size (see abstract) (Figs. 1-3, 9-11, and 39-42).
	It would have been obvious to one of ordinary skill in the art before the invention was made to modify the method of Puno et al. by attaching a trial implant to the inserter of Puno et al. in the same manner as the implant and selecting the trial implant from a plurality of differently sized and shaped trial implants (claim 20), as suggested by Paltzer, as a trial implant can be used to determine the proper implant size and attaching the trial implant to the inserter in the same manner as the implant would simplify the surgical procedure.  In view of such a modification combining the teachings of Paltzer with Puno et al., the combination would suggest attaching a distal end of a trial body to a trial implant, connecting a proximal end of the trial body to the handle portion such that the trial implant is disposed between the superior and inferior distraction rails, rotating the handle portion about the axis to cause translational movement of the trial body along the axis to force the distal ends of the rails apart from one another (claim 19), as that is the manner in which the implant of Puno is attached to the inserter and inserted between the vertebrae.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773